Title: To George Washington from Isaiah and Alexander Thomas, 24 October 1798
From: Thomas, Isaiah,Thomas, Alexander
To: Washington, George



Sir,
Walpole, N.H. Oct. 24 1798

As a specimen of literary and miscellaneous “folio of four pages,” printed weekly in this place, we send you the paper which accompanies these. Do us the honour to accept of the numbers as they are published. We have a laudable ambition of numbering so worthy a Man among our readers. With profound respect, We are Sir, Your obedt & humble servts

Ish & Alexr Thomas

